Mahoning C.P. No. 96CR525. On October 14, 1999, and February 17, 2000, respectively, this court *1476stayed the execution of sentence in this cause pending the timely filing and disposition of appellant’s appeal to the Supreme Court of the United States and the exhaustion of available state remedies. It appearing to the court that all matters have since been disposed of in case No. 1997-1390, appellant’s direct appeal of his conviction, and in case No. 2002-1865, appellant’s post-conviction appeal,
IT IS ORDERED by the court, sua sponte, that the stays of execution entered in this cause on October 14,1999, and February 17, 2000, be and hereby are, revoked.
IT IS FURTHER ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Tuesday, the 3rd day of June, 2003, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Mahoning County.